Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (claims 1-2 and  figures 1-12) in the reply filed on 04/27/2022 is acknowledged. Claims 3-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II-IV and Species 2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, the limitation “the countersunk groove” in lines 9 and 12 is indefinite, because the claim introduces a plurality of grooves is formed, it is unclear which groove of the plurality of grooves the limitation “the countersunk groove” is referred to.
For the purpose of examination, the limitation “the countersunk groove” is interpreted to be each of the countersunk grooves

the limitation “a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a first distance range within which a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber” is indefinite, because it is unclear whether the distance from the countersunk groove to an irradiation locus of the laser beam is within the first distance range or within a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber. It is also unclear whether the “first distance range” is  the same as “a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber”. And since the phrase “a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber” describes the location of the portioning wall, how does the location of the portioning wall limit the distance mentioned in the claim? What is the portioning wall? Where is the portioning wall located?
For the purpose of examination, the limitation “a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a first distance range within which a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber” is interpreted to be a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a first distance range that between two partitioning wall of the countersunk groove does not melt down.

The limitation “a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a second distance range within which, for an interface of the welded cladding layer, a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber” is indefinite, because it is unclear whether the distance from the central axis of the countersunk groove to an irradiation locus of the laser beam is within the second distance range or within a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber. It is also unclear whether the “second distance range” is the same as “a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber”. And since the phrase “a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber” describe the allowance of the prescribed processing, what is the exact allowance required? How does the allowance of the prescribed processing limit the distance mentioned in the claim? What is the target interface?
For the purpose of examination, the limitation “a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a second distance range within which, for an interface of the welded cladding layer, a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber” is interpreted to be a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a second distance range that between two outer circumference sides of the combustion chamber.

Regarding claim 2, the claim is rejected due to its dependency of an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda (JP 2017070972A).

    PNG
    media_image1.png
    340
    285
    media_image1.png
    Greyscale

Regarding claim 1, Eda teaches a laser clad-welding method (see para.[0001] of the translation “The present invention relates to a laser overlay method, and more particularly to a laser overlay method for valve seats”) comprising: 
a first process of forming, in a blank of a cylinder head (cylinder head rough shape member 10; fig.1) in which a hemispherical combustion chamber (combustion chamber 11) is formed and a plurality of port holes (intake port 12) are radially formed in the combustion chamber (combustion chamber 11) [Examiner’s note: the combustion chamber and port holes are formed before the laser clad-welding method, therefore the combustion chamber and port holes are not further define this active step.], an annular countersunk groove (counterbore groove 15) along an outer circumference of each of the plurality of port holes (intake port 12) (See figure1 and para.[0016] of the translation “In such a cylinder head rough shape member 10, an annular counterbore groove 15 is formed at the end of the opening 14 on the combustion chamber 11 side of the intake port 12 and the exhaust port 13 so as to surround the opening 14.”); and 

    PNG
    media_image2.png
    316
    415
    media_image2.png
    Greyscale
 
a second process of forming a cladding layer (overlay layer 16; fig.2) for a valve sheet by making a central axis of the countersunk groove (counterbore groove 15) coincide with a vertical direction [Examiner’s note: Since the term “central axis” is not defined in detail in the claim, Examiner interpreted the term “central axis” to be merely an imagination line of human. And therefore, the central axis does not further define this active step of forming a cladding layer, since the operator can define the “central axis” at any location of the groove. See para.[0017] of the translation “Inside the counterbore groove 15, the metal powder 21 is melted by the laser beam 22, and the molten pool (not shown) obtained from the melted metal powder 21 is solidified to form the overlay layer 16 for the valve seat. Will be done.” And Examiner defines any line at the vertical direction, which is the gravity direction in figure 2, would be the central axis, such the line A2 in figure 2.] and irradiating a laser beam to the countersunk groove while feeding metal powder to the countersunk groove (See para.[0017] of the translation “Inside the counterbore groove 15, the metal powder 21 is melted by the laser beam 22, and the molten pool (not shown) obtained from the melted metal powder 21 is solidified to form the overlay layer 16 for the valve seat. Will be done.”), wherein 
in the second process, a laser torch (laser machining head 20) for irradiating the laser beam is moved (see par.[0017] “the laser machining head 20 is rotated around the central axis A2 of the annular counterbore groove 15.”) so that a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a first distance range within which a partitioning wall located between adjacent countersunk grooves does not melt down in a part of the countersunk groove on a center side of the combustion chamber, and a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a second distance range within which, for an interface of the welded cladding layer, a prescribed processing allowance is ensured with respect to a target interface in a part of the countersunk groove on an outer circumference side of the combustion chamber [Examiner’s note: The limitation is indefinite due to it appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner interpreted the limitation to be a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a first distance range that between two partitioning wall of the countersunk groove does not melt down; and 6a distance from the central axis of the countersunk groove to an irradiation locus of the laser beam falls within a second distance range that between two outer circumference sides of the combustion chamber. As shown in figure 2 of Eda, the distance D1 from the central axis A2 to the irradiation locus of the laser beam A1 is within a first distance range that between two partitioning wall of the countersunk groove does not melt down and a second distance range that between two outer circumference sides of the combustion chamber D2.]

Regarding claim 2, Eda teaches the laser torch is moved so that the irradiation locus of the laser beam between an irradiation locus of the laser beam irradiated to the part of the countersunk groove on the center side of the combustion chamber and an irradiation locus of the laser beam irradiated to the part of the countersunk groove on the outer circumference side of the combustion chamber becomes linear (See fig.2, the side wall 15c on both center side of the combustion chamber and the outer circumference side of the combustion chamber are linear.).

Examiner’s note: 
Examiner attempted to contact applicant’s representative several times to clarify what applicant is trying to claim. However, Examiner cannot reach the applicant’s representative. Applicant’s representative is cordially invited to contact Examiner if Applicant’s representative have any questions regarding the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761